Broyles, C. J.
1. The court did not err in overruling the defendant’s
motion for a eonjjnuance of the ease. The ground of the motion was the absence of three material witnesses for the defense, and upon the hearing of the motion it was shown that none of these witnesses had been subpoenaed, and the defendant did not state that he expected to have their testimony at the next'term of the court.
2. The defendant’s conviction was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

Luke and Bloodworth, JJ., concur.